DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 11/19/19 has been entered.  Claims 1-20 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 11/19/19, 1/31/20, 6/2/20 and 8/27/21 have been considered.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claims 1-20 in general, the claims as a whole are confusing since the invention is referred to as a lawn “trimmer” but does not actually recite structure and/or functions which may be characterized as “trimming” as conventionally known in the art of autonomous lawn machines.  The invention appears to be more accurately described as a lawn “compactor” insofar as the lawn is acted upon by a trampling device as opposed to a cutting device.
B.	As per claim 3, “the rear wheel” and “the front wheel” lack antecedence since there is no previous recitation of a rear wheel or a front wheel.
C.	As per claim 20, the claim is directed to a method which incorporates the automatic lawn trimmer of a claim 1 and proceeds to provide additional structure and then recites the steps of the method.  The method appears to be associated with the trimmer as defined in the embodiment of claim 9 which includes a height sensor rather than the embodiment of claim 1 which does not.  The examiner suggests amending the claim to incorporate the automatic lawn trimmer of claim 9 and delete lines 3-4.
D.	All claims depending from a rejected claim are also rejected for the same reasons.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 10 and 16, as best interpreted given the deficiencies noted above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 204443247 (IDS- hereinafter D1).
A.	As per claim 1, D1 discloses:
An automatic lawn trimmer (Fig. 1), comprising a case (1), a battery pack (inherently required to store solar energy and provide power to the controller and other electronic devices), a controller [0017- single chip machine control circuit], a driving device (101) and a trampling device (2), wherein the battery pack is disposed in the case, the battery pack is configured to supply electrical power to the driving device, the controller is connected with the driving device for controlling the driving device, the driving device is configured to drive the automatic lawn trimmer to move autonomously on the lawn, the grass on the lawn is trampled by the trampling device as the automatic lawn trimmer moves on the lawn (Abs).
B.	As per claims 2-4, as above whereby electric motors drive the drive wheels (101) (on the left relative to hinge point of arm (23) to the case (1)) which imparts motion to rotate the trampling wheel (2) (on the right relative to hinge point of arm (23) to the case (1)).
C.	As per claim 6, as above whereby the trampling wheel is attached by an arm (23) to the case via a hinge.  The trampling wheel rotates about a shaft (22).
D.	As per claim 7, as above whereby driving device comprises motor driven wheels attached to crawler tracks (101) which inherently trample the grass as they move within the working area.
E.	As per claim 10, as above whereby a camera (104) is provided to view the surrounding environment.
F.	As per claim 16, as above whereby a solar panel (4) is provided to supply energy for operating the autonomous lawn trimmer.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.1	Claims 5, 11, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of EP 1251727 / WO 01/56362 (IDS- hereinafter D2).
A.	As per claim 5, D1 is applied as above whereby the trampling wheel is attached to the case at a hinge point (Fig. 1; [0017]).  The claimed invention differs in that the trampling device is detachably mounted.  However, at the time prior to the effective filing date of the claimed invention one of ordinary skill in the art viewing Fig. 1 of D1 would have readily recognized that the trampling device could readily be detached at the hinge point, thus enabling easier transportation of the machine from one location to another.  Such modification would have been an obvious design choice well within the level of skill of the artisan yielding obvious results.
B.	As per claim 11, as noted above for claim 10,  D1 includes a camera (104) for viewing the environment whereby the particular camera used would have been a design choice based on the configuration of the machine as well as cost considerations. 
C.	As per claims 12-14 and 17-19, as noted above for D1 in which wireless remote control and video is used to guide the machine across the lawn to be treated.  However, no detail is provided regarding the manner of control and guidance as well as treatment of obstacles in the environment.  One of ordinary skill in the art of autonomous lawn machines would have looked to other known machines which address such issues.  D2 discloses a conventional autonomous lawn mower (Figs. 1-2C; pg. 7, ln. 9-13) which includes range sensors to detect obstacles in the operating environment (pg. 8, ln. 31 to pg. 9, ln. 14), positioning capabilities in the form of GPS (pg. 11, ln. 29-31), boundary cable detection (pg. 12, ln. 22-30), wireless communication with handheld device (Fig. 2B) as well as the ability to return the machine to a parking location (pg. 19, ln. 4-9) which necessarily would have provided an alternative means to recharge the batteries if there was a lack of sunlight for solar collection (i.e., cloudy or at night).  One of ordinary skill in the autonomous lawn machine art prior to the effective filing date of the claimed invention would have found it obvious to incorporate these conventional features into the machine of D1 because it would have enabled the machine to operate efficiently within its working environment while avoiding obstacles and other restricted areas.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
7.2	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D1 in view of KR 10-2014-0111148 (hereinafter D3).
	As per claim 15, D1 is applied as above whereby the autonomous lawn machine tramples or compacts the lawn.  The claimed invention differs in that a vacuum cleaning device is provided for cleaning litter from the lawn.  D3 is in the same field of endeavor of autonomously treating a lawn (i.e., levelling grass furrows).  D3 also includes a vacuum (Fig. 7) for collecting fallen leaves, trash, etc. [0050].  One of ordinary skill in the autonomous lawn machine art prior to the effective filing date of the claimed invention would have found it obvious to incorporate the vacuuming feature of D3 into the machine of D1 because it would have removed litter from the lawn as the machine travelled resulting in a more pristine lawn.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
8.	Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
Claim 8 includes walking legs with pressing plates which constitutes the trampling device.  Claims 9 and 20 include a height sensor to determine whether the height of the grass exceeds a threshold to initiate the autonomous trimming (trampling) function.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited documents are of general background interest.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661